Citation Nr: 1042479	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  10-04 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.	Entitlement to service connection for a right ear hearing loss 
disability.

2.	Entitlement to an initial compensable evaluation for a left 
ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel




INTRODUCTION

The appellant served on active duty from January 1943 to February 
1946.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a December 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
In May 2010,  the Board remanded the claims to for further 
evidentiary development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the May 2010 remand directives, the Board informed the RO that 
it should attempt to locate additional treatment records from The 
Rehab Center and Express Imaging.  In the August 2010 Supplement 
Statement of the Case (SSOC), the Appeals Management Center (AMC) 
stated that the Veteran had not returned the requested release 
forms, and therefore, his case was decided and his claims were 
denied.  However, the Board notes that the Veteran did return the 
release forms and the Cleveland RO received them in May 2010.  
However, the AMC did not receive the release forms until August 
2010, after the SSOC had already been issued.  As the Veteran did 
timely respond to the request for additional release 
authorizations, the case must be remanded. Further, on remand, if 
pertinent records are associated with the claims folder, an 
additional VA opinion should be obtained to reconcile the nature 
and etiology of any right ear hearing loss. 



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	Obtain relevant records pertaining to the 
Veteran's hearing problems, from The Rehab 
Center, Express Imaging, and Dr. Y. 

2.	If additional relevant records are 
obtained pursuant to directive #1,  an 
addendum  opinion should be obtained as to 
whether the Veteran's right ear hearing 
loss is related to a disease or injury in 
service. 

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.	After completing the above, and any other 
development deemed necessary, the AOJ 
should readjudicate the claims.  If the 
benefit sought on appeal is not granted, 
the appellant and his representative 
should be furnished with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



